DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/527176 filed July 31, 2019. Claims 1-13 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (US 2007/0169691) in view of Peter at al. (US 4,762,013).
Regarding claim 1: Rodrigues et al. discloses a coating booth apparatus having an application booth (3) delimited by side walls, a conveyor (2) which is a transport assembly that moves a plurality of parts (5) being coated aligned along a movement path extending through the booth (3) (par. 33, figure 1), where the apparatus further includes a plurality of spray guns (10) arranged inside the booth (3) having an adjustment apparatus (17) including support arms (39) fixed to carriages (19) holding the 
However, Peter et al. discloses a similar spray coating reciprocator device which uses a threaded shaft and handle assembly (50), part of which is a knob, in order to adjust the vertical positioning of the spray guns (20) and arms (19) by way of transmission members (col. 3 lines 36-54, col. 5 lines 19-54, figures 1 and 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a shaft and handle assembly (50) instead of the servomotor (35) as a means to effect adjustment of the vertical positioning of the support arms (39) and spray guns (10) because Peter et al. teaches that such handle and shaft assemblies are functionally equivalent mechanisms for quick and easy vertical adjustment of each individual support arm holding a spray gun (col. 5 lines 52-54) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Regarding claim 2: Rodrigues et al. discloses that the transmission members are positioned outside of the booth (3) (see figures 1-2). 
Regarding claim 3: Rodrigues et al. discloses that the parts (5) travel along the conveyor (2) through an opening (6) in one of the two side walls of the booth (3), that side wall also having openings (12) through which the support arms (39) carrying the spray guns (10) pass (see figure 1). 
Regarding claim 4: Rodrigues et al. discloses that the column (18) to which the support arms (39) are attached includes two ball-type guide rails (33) which are linear guides with each support arm 
 Regarding claim 8: Rodrigues et al. discloses that there are a number of spray guns (10) (four of which are pictured in figures 1 and 2), where each one has the aforementioned adjustment devices including the threaded shaft and handle assembly replacing the servomotors (35) (figures 1-2). 
Regarding claim 9: Rodrigues et al. discloses that the rails (33) engage all four of the ball shoes (34) for each of the spray guns (figure 2). 
Regarding claim 10: Rodrigues et al. discloses multiple spray guns (10) and multiple support rods (39), two of which can be considered a first and second series of guns and rods (figures 1-2). 
Regarding claim 12: Rodrigues et al. discloses that the support arms (39) are engaged by the carriages (19) and associated transmission mechanisms from outside of the booth (3) (see figures 1-2).
Regarding claim 13: Rodrigues et al. shows that the parts (5) move in a direction perpendicular to the longitudinal direction of the support arms (39), and therefore fails to show that they extend parallel to the movement path. However, Peter et al. discloses a similar reciprocating device where the mounting arms (19) extend parallel to the direction of movement (11) of the objects being coated and the nozzles (20) are then aligned to be perpendicular to those arms (19) (col. 3 lines 36+, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the apparatus of Rodrigues et al. so that the support arms (39) extend parallel to the direction of movement and the spray guns (10) are perpendicularly arranged to the arms . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. and Peter et al. as applied to claims 1-4, 8-10 and 12-13 above, and further in view of Mather et al. (US 2004/0065752). 
Regarding claim 11: Rodrigues et al. and Peter et al. teach the above apparatus that has multiple spray guns (10) and groups of guns (10) but fail to explicitly teach an arrangement in which two series of guns (10) extend through respective or different side walls of the booth. However, Mather et al. discloses a similar spray booth apparatus in which two series of spray guns (18) mounted on two separate mounting trusses (102) extend through two different side wall openings into the spray booth (12) (par. 31, figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the spray apparatus (17) of Rodrigues et al. such that there are two or more that extend through two or more side walls of the booth (3) similarly to Mather et al. because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 further requires a second adjustment knob, a second guide extending transversely to the first, a second slider, and a second block all arranged on the first slider recited in claim 4. This allows for the horizontal adjustment of each individual the support rod, where the first set of transmission members (knob, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/13/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717